DETAILED ACTION
This action is in response to the after final amendment dated 26 January 2021.  Claims 1, 10, 14, 19 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Li et al. (US 2020/0026536 A1), Cheng et al. (US
2006/0026251 A1), Thompson, Ryan (“How to use Google
Chrome Inspect Element tool”, <URL:
https://www.youtube.com/watch?v=1l4xz1QQhew>), and Danton et al. (US 2009/0089756 A1).

Li teaches an API for inspecting UI elements of an interface.

Cheng teaches a group based communication platform for collaborating over portions of source code selected by the user.

Thompson teaches the inspect element tool within Google Chrome.

Danton teaches an interface for selecting a runtime object and receiving the code of that object as a message.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: inspecting an interface element viewable in a group-based communication platform interface, wherein the computing system comprises: application programming interface (API) circuitry in communication with interface generation circuitry and inspect action response generation circuitry, and wherein the API circuitry is configured to receive, from the interface generation circuitry, an inspect command indicative of a request to perform an inspect action on the interface element viewable in the group-based communication platform interface, wherein the request was provided by a user using a client device, transmit, to the inspect action response generation circuitry, the inspect command, receive, from the inspect action response generation circuitry, an inspect action response message comprising an element definition payload that includes information for rendering the interface element, and transmit, to the interface generation circuitry, the inspect action response message; the inspect action response generation circuitry, wherein the inspect action response generation circuitry is configured to receive, from the API circuitry, the inspect command, generate the element definition payload based on the inspect command, generate the inspect action response message, wherein the inspect action response message comprises the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174